Case Number: CACE-19-009964 Division: 08
Filing £899 05d ESReA 85/07 I0'19405:59-0BNAYE On FLSD Docket 06/06/2019" Page 1 of 31

IN THE CIRCUIT COURT OF THE 17! JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

RANDY ROSENBERG, D.C., P.A., a/a/o CASE NO.

Danielle Russell, on behalf of itself and all

others similarly situated, CLASS REPRESENTATION
Plaintiff,

V.

GEICO GENERAL INSURANCE
COMPANY,

Defendant.

 

CLASS ACTION COMPLAINT

Plaintiff, RANDY ROSENBERG, D.C., P.A., a/a/o Danielle Russell (“Rosenberg” or
“Plaintiff’), on behalf of itself and all others similarly situated, for its Class Action Complaint,
hereby sues Defendant, GEICO GENERAL INSURANCE COMPANY (“GEICO”) collectively
referred to as “GEICO,” and alleges as follows:

NATURE OF THE ACTION

1. This is a class action for declaratory relief pursuant to Chapter 86, Florida Statutes,
to determine the proper interpretation of a standardized insurance policy issued by GEICO. The
aggregate relief requested here is in excess of $15,000.00 exclusive of all fees and costs.

2. Plaintiff is a Florida profit corporation with its principal place of business in
Florida.

3. GEICO is a Delaware corporation with its principal places of business located in

Maryland. GEICO provides automobile insurance throughout the State of Florida, is registered to

*** FTLED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 05/07/2019 05:29:01 PM.****
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 2 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

do business in Florida, and transacts business in Broward County, maintains offices and
representatives there from where it continues to transact insurance business.

4. The action does not seek the determination of the reasonableness of any individual
charge, reimbursement, or insurance benefits but to interpret one specific portion of an ambiguous
form insurance contract(s) (“Policy” or “Policies”) and GEICO’s general business practice related
to its interpretations of that form insurance contract(s).

5. The Court has personal jurisdiction over GEICO because it provides, issues, and
sells automobile insurance throughout the state of Florida, including the Policy at issue in Broward
County, Florida. Moreover, GEICO is registered with the Florida Secretary of State, Division of
Corporations, to conduct business in Florida and is licensed in Florida as a property and casualty
insurer to transaction insurance business in Florida.

6. Venue is proper in Broward County as Defendant has offices, agents,
representatives, and/or conducts business in Broward County, Florida.

7. All conditions precedent to the maintenance of this action have occurred, have been
performed, or have been waived.

Background Information — Florida Motor Vehicle No-Fault Law

8. Under the Florida Motor Vehicle No-Fault Law (“PIP Statute”), automobile
operators are required to secure “personal injury protection” (“PIP”) coverage that provided a
minimum of $10,000.00 in combined medical expense and lost wage coverage that was payable
to the insured if the insured was involved in an automobile accident and suffered covered losses.
See, e.g., § 627.736(1)(a), Fla. Stat. In essence, the statute required that a PIP insurer was to pay

“eighty percent of all reasonable expenses for medically necessary medical” treatment.

[1840274/1] 2
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 3 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

9. In, 2007, the Florida Legislature adopted a permissive fee schedule that permitted
insurance carriers to utilize the Medicare Part B participating provider fee schedule to as a per se
determination of the “reasonable” amount for medical services.!

10. GEICO issued the form Policy and the form endorsement identified by the
alphanumeric code “FLPIP (01-13)” (“Endorsement”) at issue in this case in Florida. Each form
is same, as is GEICO’s interpretations and general business practices regarding it alleged below.

11. GEICO, at all times material has attempted to adopt the fee schedule permitted by
Section 627.736(5)(a), Florida Statutes, into the applicable Policy, and has asserted that it provided
adequate notice of the election to use the actual fee schedule.”

12. The Florida PIP Statute (2014 — present) provides for the payment of claims as
follows:

(5) Charges for treatment of injured persons.—
(a) A physician, hospital, clinic, or other person or institution lawfully
rendering treatment to an injured person for a bodily injury covered by
personal injury protection insurance may charge the insurer and injured
party only a reasonable amount pursuant to this section for the services and

supplies rendered, and the insurer providing such coverage may pay for

 

' The statute utilizes different Medicare fee schedules for different treatment. However, for the
services material to this action, the Medicare Part B participating provider fee schedule is used.

> The applicable fee schedule or payment limitation under Medicare is the fee schedule or payment
limitation in effect on March 1 of the service year in which the services, supplies, or care is
rendered and for the area in which such services, supplies, or care is rendered, and the applicable
fee schedule or payment limitation applies to services, supplies, or care rendered during that
service year, notwithstanding any subsequent change made to the fee schedule or payment
limitation, except that it may not be less than the allowable amount under the applicable schedule
of Medicare Part B for 2007 for medical services, supplies, and care subject to Medicare Part B.
For purposes of this subparagraph, the term “service year” means the period from March | through
the end of February of the following year.

[1840274/1] 3
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 4 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

such charges directly to such person or institution lawfully rendering such
treatment if the insured receiving such treatment or his or her guardian has
countersigned the properly completed invoice, bill, or claim form approved
by the office upon which such charges are to be paid for as having actually
been rendered, to the best knowledge of the insured or his or her guardian.
However, such a charge may not exceed the amount the person or institution
customarily charges for like services or supplies. In determining whether a
charge for a particular service, treatment, or otherwise is reasonable,
consideration may be given to evidence of usual and customary charges and
payments accepted by the provider involved in the dispute, reimbursement
levels in the community and various federal and state medical fee schedules
applicable to motor vehicle and other insurance coverages, and other
information relevant to the reasonableness of the reimbursement for the

service, treatment, or supply.
1. The insurer may limit reimbursement to 80 percent of the following

schedule of maximum charges:
f. For all other medical services, supplies, and care, 200 percent
of the allowable amount under:
(1) The participating physicians fee schedule of Medicare
Part B, except as provided in sub-sub-subparagraphs (II)
and (III).

13. Pursuant to Florida law an insurance company cannot provide less coverage than
as required under the PIP Statute but can provide greater coverage.

14. _—_—- In the Endorsement, GEICO elected the use of the permissive fee schedules but
also included the following language:

A charge submitted by a provider, for an amount less than the amount
allowed above, shall be paid in the amount of the charge submitted.

An exemplar of this Endorsement is attached hereto as Exhibit A. Plaintiff does not have a copy

of the entire Policy and therefore cannot attach same to the complaint. It is Plaintiff's

[1840274/1] 4
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 5 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

understanding and belief that this language appears in the current form Policy and endorsements
used by GEICO in the State of Florida.

15. Notwithstanding this Endorsement language, as a general business practice GEICO
interprets the Endorsement to require it to pay only 80% of the billed amount when the charge
submitted by the provider is less than the fee schedule amount—the amount allowed per the fee
schedule. And consistent with this interpretation, as a general business practice GEICO pays only
80% of the billed amount when the charge submitted by the provider is less than the fee schedule
amount-the amount allowed per the fee schedule. On the other hand, Plaintiff interprets the
Endorsement to require GEICO to pay the full billed amount. This interpretive dispute lies at the
heart of this complaint.

GENERAL FACTS RELATED TO INDIVIDUAL PLAINTIFF

16. On or about May 23, 2016, Danielle Russell (“Russell”) was involved in a motor
vehicle accident, and as a result, sustained bodily injuries related to the operation, maintenance, or
use of a motor vehicle.

17. At that time, Russell was an insured under an automobile insurance policy—the
Policy including the Endorsement—issued by GEICO; that Policy was in full force and effect; and
it provided PIP coverage as required by law to comply with Florida's Motor Vehicle No-Fault Law.
Russell sought from Plaintiff medically necessary services for injuries related to an automobile
accident. In exchange for those services, Russell assigned all benefits under the subject Policy to

Plaintiff. The assignment authorized Plaintiff to bill Defendant directly for the medical services

[1840274/1] 5
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 6 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

provided to Russell and required Defendant to pay Plaintiff directly. In other words, Plaintiff
stepped into Russell’s shoes and became a party to the insurance contract.

18. Part of the treatment of Russell was for services billed under CPT Code 99214.
Plaintiff charged $175.00 for services attributed to this CPT Code. This amount is less than the
permissive fee schedule amount elected in the Endorsement. Plaintiff submitted a claim for this
charge to GEICO. But it only paid $140.00, instead of the billed amount of $175.00.

19. Treatment of Russell was also rendered pursuant to CPT code 98941. Plaintiff
charged $80.00 for services attributed to this CPT Code. This amount is less than the permissive
fee schedule amount elected in the Endorsement. Plaintiff submitted a claim to GEICO for this
charge. But GEICO only paid $64.00 instead of the billed amount of $80.00.

20. Treatment of Russell was also rendered pursuant to CPT code G0283. Plaintiff
charged $27.00 for services attributed to this CPT Code. This amount is less than the permissive
fee schedule amount elected in the Endorsement. Plaintiff submitted a claim to GEICO for this
charge. But GEICO only paid $21.60 instead of the billed amount of $27.00.

21. Treatment of Russell was also rendered pursuant to CPT code 97110. Plaintiff
charged $65.00 for services attributed to this CPT Code. This amount is less than the permissive
fee schedule amount elected in the Endorsement. Plaintiff submitted a claim to GEICO for this
charge. But GEICO only paid $52.00 instead of the billed amount of $54.00.

22. For each these payments GEICO provided an Explanation of Review (“EOR”) that
contained the code BA for each charge that was below the fee schedule amount. See EOR attached

hereto as Exhibit B. The BA code indicates that GEICO reduced reimbursement of the charge

[1840274/1] 6
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 7 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

paying only 80% of the amount billed even though the billed amount was less than the fee schedule
amount.

23. The above-described Policy, including the Endorsement and subsequently enacted
endorsements that contain substantially similar language, is an insurance contract, based on a
standardized form whose versions, coverages, and endorsements and claims payment information
are assigned uniform alphanumeric codes.

24. — The Policy terms and PIP statute equally apply to GEICO’s insureds and assignees
of the Policy, including Plaintiff and Class Members.

25. Interpretation of the Policy, the PIP Statute, and its amendments are not dependent
on the factual circumstances applying to Plaintiff and each Class Member. Plaintiff’s claim
presents a question of law for the Court whose determination and resolution would apply to
Plaintiff and all Class Members across the board.

26. | Each Class Member provided services covered under the Policy to GEICO’s
insureds; received an assignment of the Policy benefits; charged an amount less than the fee
schedule amount; submitted the charge to GEICO, which it, in turn, reduced the payment of under
the Policy, paying only 80% of the amount billed even though the billed amount was less than the
fee schedule amount.

27. Upon information and belief, GEICO tracks its general business practices as it
relates to each member of the Class electronically and maintains electronic records that are
searchable. Upon information and belief, GEICO, as with Plaintiffs bills submitted for services

to Russell, routinely utilized an identical standardized explanation code, BA, for each Class

[1840274/1] 7
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 8 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

Member indicating GEICO reduced rermbursement of the charge paying only 80% of the amount
billed even though the billed amount was less than the fee schedule amount.

28. As such and because GEICO applied the BA code in this manner uniformly, the
code indicates GEICO similarly misinterpreted and misapplied its Endorsement and Policy alleged
in this complaint not only for Plaintiff but also on a class-wide basis according to the general
business practice described in this complaint.

29. |The common injury that Defendant caused Plaintiff and Class Members stems from
GEICO’s similar misinterpretation of the form Policy including the Endorsement in the past.

30. A declaratory judgment is necessary to interpret the Policy conclusively to resolve
this on-going controversy. A declaratory judgment is necessary to resolve this dispute and to
provide certainty to the Plaintiff's and Class Members’ rights under the Policy.

CLASS ACTION ALLEGATIONS

31. Plaintiff wishes to be designated as a “Class Representative,” and as Class
Representative brings this action pursuant to Rule 1.220 of the Federal Rules of Civil Procedure
on behalf of all other persons similarly situated—the “Class” or “Class Members” defined as
follows:

Class Definition

All health care providers, who within the applicable statutes of limitations,
through the date of filing this lawsuit(the “Class Period”), received an
assignment of benefits from a claimant and thereafter, pursuant to that
assignment, submitted claims for no-fault benefits under GEICO’s Policies
to which Endorsement FLPIP (01-13) applies, and any subsequent Policies
with substantially similar language that were in effect since January 1, 2013,

where GEICO utilized the Explanation Code BA with respect to the payment
of any claims.

[1840274/1] 8
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 9 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

Plaintiff and Class Members reserve the right to amend the Class definition as discovery proceeds
and to conform to the evidence. Excluded from the Class are any of GEICO’s employees, and any
subsidiary or affiliate of that Defendant, and the directors, officers and employees of that
Defendant or its subsidiaries or affiliates, and members of the judiciary.

32. Numerosity (Rule 1.220 (a)(1)). Plaintiff alleges on information and belief that the
number of Class Members is so numerous that joinder of them is impractical. Upon information
and belief, Plaintiff through counsel believes that there are thousands of Class Members. Plaintiff's
belief is based in part on information indicating the number of medical providers in Florida, the
number of Defendant’s insureds in Florida, and that GEICO had a general business practice of
applying explanation code BA to its claims indicating in each case each one paid only 80% of the
amount billed even though the billed amount was less than the fee schedule amount.

33. At this time, Plaintiff does not know the exact number of Class Members, but the
members of the Class will be easily ascertained through GEICO’s records through the use of their
own computer data. Indeed, a simple run of the data will uncover all claims information, including
claims with explanation code BA, which will provide each Class Member and claim for which
GEICO improperly interpreted the Policy(ies). This data will enable Plaintiff easily to ascertain
membership and cohesiveness in the Class.

34. Commonality (Rule 1.220(a)(2)). Plaintiff's claims raise common questions of law
and/or fact shared with Class Members. Principal among these include the following:

a. What is the proper interpretation of GEICO’s Policy(ies);

[1840274/1] 9
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 10 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

b. Whether the applicable Policy(ies) require payment of 100% of billed
charges for all claims that GEICO explained by the explanation code
BA;

c. Whether Plaintiff and the Class are entitled to declaratory relief to
determine the Parties’ respective rights and obligations concerning the
provisions of GEICO’s Policies that contain Endorsement FLPIP (01-
13) and any subsequent similar policy language during the Class Period;
and,

d. Whether Plaintiff and the Class are entitled to informational notice to

inform them that of GEICO’s misinterpretation of the Policies.

35. Typicality (Rule 1.220(a)(3)). The claims of the Class Representative are typical

 

of the claims that would be asserted by other members of the Class in that, in proving its claims,
Plaintiff will simultaneously prove the claims of all Class Members. Plaintiff and each Class
Member is a health care provider insured under Defendant’s standardized Policy, whose claims
pursuant to GEICO’s Policy have been underpaid based solely on the Defendant’s
misinterpretation of their own insurance Policy.

36. Adequacy (Rule 1.220(a)(4)). The Class Representative is a health care provider
doing business in Florida that has no conflicts of interest and will fairly and adequately protect and
represent the interests of each member of the Class. Additionally, the Class Representative is fully
cognizant of its responsibility as Class Representative and has retained experienced counsel fully
capable of, and intent upon, vigorously pursuing the action. Each class counsel has extensive

experience in class and/or insurance claims and litigation.

[1840274/1] 10
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 11 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

37. Rule 1.220(b)(2). GEICO has acted or refused to act on grounds or in a manner
generally applicable to all members of the Class, thereby making declaratory relief to the entire
Class particularly appropriate. Defendant has engaged in a “general business practice.” GEICO
systematically and routinely improperly interpreted the Policy(ies), on grounds and with effects
generally applicable to Plaintiff and each Class Member. The Policy at issue upon information
and belief has not been amended.

38. Rule 1.220 (b)(3). In the alternative to a (b)(2) certification, there are several
predominant common questions stated above. Under Count I questions of law or fact common to
the Class Representative’s claim and the claim of each member of the class as described above
predominate over any questions of law or fact affecting only individual members of the class.
Moreover, class representation is clearly superior to other available methods for the fair and
efficient adjudication of this controversy.

COUNT I
DECLARATORY JUDGMENT
(CLASS CLAIM)

39. Plaintiff and the Class repeat and re-allege each and every allegation contained in
Paragraphs 1 through 38 above, as if the same were fully alleged therein.

40. All conditions precedent to this action have occurred, been satisfied, or been
waived.

41. This is an action for declaratory judgment and supplemental relief pursuant to
Chapter 86, Florida Statutes. It brings Count I individually and for the Class defined above.

42. The rights, status, or other equitable or legal relations of the parties are affected by

the express terms of the Policy and applicable law. Accordingly, pursuant to Chapter 86, Florida

[1840274/1] 11
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 12 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

Statutes, Plaintiff and the other Class Members may obtain a declaration of rights, status, or other
equitable or legal relations thereunder.

43. Section 86.011, Florida Statutes, states that this Court has “jurisdiction. ..to declare
rights, status, and other equitable or legal relations whether or not further relief is or could be
claimed.”

44. Section 86.111, Florida Statutes, states, “The existence of another adequate remedy
does not preclude a judgment for declaratory relief.” Thus, regardless of whether damages are
available to Plaintiff or Class Members, this Court still has jurisdiction to determine the parties’
respective rights, status, and other equitable or legal relations under the insurance Policy and
applicable law.

45. Section 86.011(2), Florida Statutes, states that “[t]he court may render declaratory
judgments on the existence, or non-existence...Of any fact upon which the existence or
nonexistence of such immunity, power, privilege, or right does or may depend, whether such
immunity, power, privilege, or right now exists or will arise in the future.” Thus, the Court still
has jurisdiction to determine whether Defendant’s past conduct has been unlawful in order to
prevent the same unlawful conduct in the future.

46. Section 86.021, Florida Statutes states, “Any person claiming to be interested or
who may be in doubt about his or her rights under a ... contract, ... or whose rights, status, or other
equitable or legal relations are affected by a statute ... may have determined any question of
construction or validity arising under such statute, ... contract, ... or any part thereof, and obtain

a declaration of rights, status, or other equitable or legal relations thereunder.” Thus, the Court has

[1840274/1] 12
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 13 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

jurisdiction to determine the rights of “any person” (such as Plaintiff or each Class Member) who
is in doubt about his or her rights under the Policy and any applicable laws.

47. Section 86.031, Florida Statutes states, “A contract may be construed either before
or after there has been a breach of it.” Under this statute, the Court has jurisdiction to determine
whether Defendants have violated the terms of the Policy and applicable law and whether their
conduct would violate the Policy and applicable law in the future.

48. Section 86.051, Florida Statutes states, “Any declaratory judgment rendered
pursuant to this chapter may be rendered by way of anticipation with respect to any act not yet
done or any event which has not yet happened, and in such case the judgment shall have the same
binding effect with respect to that future act or event, and the rights or liability to arise therefrom,
as if that act or event had already been done or had already happened before the judgment was
rendered.” This statute confirms that the Court has jurisdiction to determine the legality of
Defendant’s past conduct in order to gauge its anticipated future conduct and to prevent unlawful
conduct in the future.

49. Section 86.071, Florida Statutes states, in pertinent part, that when a declaratory
action “concerns the determination of an issue of fact, the issue may be tried as issues of fact are
tried in other civil actions in the court in which the proceeding is pending. To settle questions of
fact necessary to be determined before judgment can be rendered, the court may direct their
submission to a jury.” Thus, the existence of disputed fact issues does not prevent the Court from
providing declaratory relief under Chapter 86.

50. Section 86.061, Florida Statutes provides, in pertinent part, the Court may grant

further or supplemental relief based on a declaratory judgment.

[1840274/1] 13
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 14 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

51. There is a bona fide, actual, present, practical need for the Court to declare the
proper interpretation of the Policy.

52. Plaintiff and all putative Class Members have submitted claims for PIP benefits to
GEICO for payment under their standardized insurance Policy containing the Endorsement.

53. The Policy contains language that not only elects the use of the permissive fee
schedules permitted under the PIP Statute, but also contains language relating to the payment of
claims when the amount charged is less than the fee schedule amount.

54. Eachcharge that is below the fee schedule amount is reviewed by GEICO and given
the BA code on each of its Explanation of Reviews.

55. It is Plaintiff’s position that the correct interpretation of the Policy language is that
GEICO is required to pay the full billed amount when the amount billed is less than the applicable
fee schedule amount.

56. | GEICO has disputed this interpretation and has instead asserted that based on its
own interpretation of the Policy, it is only required to pay 80% of the billed amount and has indeed
only made that payment.

57. Accordingly, Plaintiff, individually and on behalf of all those similarly situated, is
in doubt about the proper interpretation of the Policy and therefore is uncertain about its rights and
obligations and those of Class Members under the Policy and requests this Court to interpret the
Policy and declare their rights and obligations under the Policy.

58.  Plaintiffand the putative Class have interests adverse to GEICO and the declaration
requested deals with a present ascertainable state of facts as presented in the allegations set forth

above.

[1840274/1] 14
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 15 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

59. There is also an actual controversy between GEICO, Plaintiff and all Class
Members concerning the proper construction and interpretation of the Policy assigned to Plaintiff
and Class Members. Specifically, there is a legitimate dispute over, inter alia, during the Class
Period, whether GEICO improperly interpreted the Policy and according that misinterpretation
reduced the payment amounts on charges below the fee schedule, and only paid 80% of the charge
on a class-wide basis.

WHEREFORE, Class Representative, individually and on behalf of the Class of persons
similarly situated, under the Florida Declaratory Judgment Act (Chapter 86, Florida Statutes),
hereby requests a declaratory judgment interpreting the insurance Policy issued by GEICO
described herein, and prays for an Order as follows:

a. Finding that this action satisfies the prerequisites for maintenance as a class action

set forth in Florida Rules of Civil Procedure Rule 1.220(a) and Rule 1.220 (b)(2) or in the

alternative (b)(3);
b. Designating Plaintiff as representative of the Class and its counsel as Class counsel;
c. Entering judgment in favor of Plaintiff and the Class and against Defendant
GEICO;
d. Awarding attorney fees and costs under Section 627.428, Florida Statutes, for

prosecuting this action;
e. Entering judgment as follows:
1) Declaring that the proper interpretation of GEICO’s Policy requires
payment of 100% of the billed charges for all charges submitted under the Policy that are

below the fee schedule amount;

[1840274/1] 15
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 16 of 31

Rosenberg v. GEICO
Case No.
Class Action Complaint

2) Declaring that the Defendant is in breach of its contract because of its failure
to properly interpret its own Policy;

3) Entry of an order requiring Defendants provide notice to all Class Members
regarding the rulings, findings, declarations in this matter and their legal rights with respect
to GEICO’s improper interpretations of the Policy; and,

4) Granting such further relief under Section 86.061, Florida Statutes, as the
Court deems just and equitable, including but not limited to, awarding monetary damages
to the individual plaintiff only, requiring re-adjustment of all claims based on a proper
reading of the insurance policy and awarding the attorneys’ fees and costs pursuant to
Section 627.428, Florida Statutes, incurred in the prosecution of this action.

Dated: May 7, 2019 Respectfully submitted,

5/Edward H. Zebersky
Edward H. Zebersky, Esq. (FBN 0908370)

ezebersky@zpllp.com, ndiaz@zpllp.com
Mark S. Fistos, Esq. (FBN 0909191)

mfistos@zpllp.com

Michael T. Lewenz, Esq. (FBN 111604)
mlewenz@zpllp.com

ZEBERSKY PAYNE SHAW LEWENZ, LLP
110 Southeast 6th Street, Suite 2150

Ft. Lauderdale, FL 33301

Telephone: (954) 989-6333

Facsimile: (954) 989-7781

 

Attorneys for Plaintiff

[1840274/1] 16
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 17 of 31

Exhibit A
GEICO FLORIDA PGLOGKAMENAME

Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 18 of 31

APPRUVED .

Date Received: Date Of :
08/14/2012 11/06/2012"

GULATION

Policy Number:

Your policy is amended as follows:

SECTION II - Personal Injury Protection Coverage is replaced in its entirety with the following:
PART | - PERSONAL INJURY PROTECTION
DEFINITIONS

1.

Bodily injury means bodily injury, sickness, or disease to a person, caused by accident, including resulting
sickness, disease or death resulting therefrom. All claims for damages arising from bodily injury to a person from a
single loss shall be considered one bodily injury.

Disability benefits means sixty percent (60%) of any loss of gross income and loss of earning capacity per

individual from inability to work proximately caused by the injury sustained by the injured person, plus all expenses

reasonably incurred in obtaining from others ordinary and necessary services in lieu of those that, but for the injury,
the injured person would have performed without income for the benefit of his or her household.

Emergency medical condition means a medical condition manifesting itself by acute symptoms of sufficient

severity, which may include severe pain, such that the absence of immediate medical attention could reasonably be

expected to result in any of the following:

(a) Serious jeopardy to patient health;

(b) Serious impairment to bodily functions; or

(c) Serious dysfunction of any bodily organ or part.

Entity wholly owned means a proprietorship, group practice, partnership, or corporation that provides health care

services rendered by licensed health care practitioners and in which licensed health care practitioners are the

business owners of all aspects of the business entity, including, but not limited to, being reflected as the business
owners on the title or lease of the physical facility, filing taxes as the business owners, being account holders on the
entity's bank account, being listed as the principals on all incorporation documents required by this state, and
having ultimate authority over all personnel and compensation decisions relating to the entity. However, this
definition does not apply to an entity that is wholly owned, directly or indirectly, by a hospital licensed under Florida

Statutes, chapter 395.

Insured means:

(a) You or any relative while occupying a motor vehicle or, while a pedestrian through being struck by a motor
vehicle; or

(b) Any other person while occupying the insured-motor-vehicle or, while a pedestrian, through being struck by
the insured-motor-vehicle.

Insured-motor-vehicle means a motor vehicle:

(a) Of which you are the owner, and

(b) With respect to which security is required to be maintained under the Florida Motor Vehicle No-Fault Law, and

(c) For which a premium is charged by us, or which is a trailer, other than a mobile home, designed for use with a
motor vehicle.

Medical benefits means all reasonable expenses for medically necessary medical, surgical, X-ray, dental, and

rehabilitative services, including prosthetic devices and medically necessary ambulance, hospital, and nursing

services if the individual receives initial services and care pursuant to paragraph (a) within 14 days after the motor
vehicle accident. The medical benefits provide reimbursement only:

(a) For initial services and care that are lawfully provided, supervised, ordered, or prescribed by a physician
licensed under Florida Statutes, chapter 458 or chapter 459, a dentist licensed under Florida Statutes, chapter
466, or a chiropractic physician licensed under Florida Statutes, chapter 460 or that are provided in a hospital or
in a facility that owns, or is wholly owned by, a hospital. Initial services and care may also be provided by a
person or entity licensed under part Ill of Florida Statutes, chapter 401 which provides emergency transportation
and treatment.

(b) Upon referral by a provider described in paragraph (a), for follow up services and care consistent with the
underlying medical diagnosis rendered pursuant to paragraph (a) which may be provided, supervised, ordered,
or prescribed only by a physician licensed under Florida Statutes, chapter 458 or chapter 459, a chiropractic
physician licensed under Florida Statutes, chapter 460, a dentist licensed under. Florida Statutes, chapter 466,
or, to the extent permitted by applicable law and under the supervision of such physician, osteopathic physician,
chiropractic physician, or dentist, by a physician assistant licensed under Florida Statutes, chapter 458 or
chapter 459 or an advanced registered nurse practitioner licensed under Florida Statutes, chapter 464.

FLPIP (01-13) Page 1 of 11

 

 
10.
11.

12.
13.

14,

Case 0:19-cv-61422-BB Document 1-2° Entered on FLSD Docket 06/06/2019 Page 19 of 31
— """KAPPHOVED —
(c) Follow up services and care may also be provided by any of the following persDas asenitips: Date Of Acti
1. A hospital or ambulatory surgical center licensed under Florida Statutes, cha)®8f1942012 11/06/2012"

2. An entity wholly owned by one or more physicians licensed under Ponce sree nrsncoaoiacd RB a6 GhAB le"
459, chiropractic physicians licensed under Florida Statutes, chapter 460, or dentists licensed under Florida
Statutes, chapter 466 or by such practitioners and the spouse, parent, child, or sibling of such practitioners.

3. An entity that owns or is wholly owned, directly or indirectly, by a hospital or hospitals.

4. Aphysical therapist licensed under Florida Statutes, under chapter 486, based upon a referral by a provider
described in paragraph (b) under medical benefits.

5. Ahealth care clinic licensed under Florida Statutes, part X of chapter 400 which is accredited by the Joint
Commission on Accreditation of Healthcare Organizations, the American Osteopathic Association, the
Commission on Accreditation of Rehabilitation Facilities, or the Accreditation Association for Ambulatory
Health Care, Inc., or

(a) Has a medical director licensed under Florida Statutes, chapter 458, chapter 459, or chapter
460;

(b) Has been continuously licensed for more than 3 years or is a publicly traded corporation that issues
securities traded on an exchange registered with the United States Securities and Exchange Commission
as a national securities exchange; and

(c) Provides at least four of the following medical specialties:

(i) General medicine.

(ii) Radiography.

(iii) Orthopedic medicine.

(iv) Physical medicine.

{v) Physical therapy.

(vi) Physical rehabilitation.

(vii) Prescribing or dispensing outpatient prescription medication.

(viii)Laboratory services.
Medical benefits do not include massage as defined in Florida Statutes § 480.033 or acupuncture as defined
in Florida Statutes § 457.102, regardless of the person, entity, or licensee providing massage or acupuncture,
and a licensed massage therapist or licensed acupuncturist will not be reimbursed for medical benefits.

Medically necessary refers to a medical service or supply that a prudent physician would provide for the purpose of

preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner that is:

(a) In accordance with generally accepted standards of medical practice;

(b) Clinically appropriate in terms of type, frequency, extent, site, and duration; and

(c) Not primarily for the convenience of the patient, physician, or other health’care provider.

Motor vehicle means any self-propelled vehicle of four or more wheels which is of a type both designed and

required to be licensed for use on the highways of Florida and any trailer or semi-trailer designed for use with such

vehicle.

A motor vehicle does not include:

(a) Any motor vehicle which is used in mass transit other than public school transportation and designed to
transport more than five passengers exclusive of the operator of the motor vehicle and which is owned by a
municipality, a transit authority, or a political subdivision of the state; or

(b} A mobile home.

Occupying means in or upon or entering into or alighting from.

Owner means a person or organization who holds the legal title to a motor vehicle, and also includes:

(a) A debtor having the right to possession, in the event a motor vehicle is the subject of a security agreement, and

(b) Alessee having the right to possession, in the event a motor vehicle is the subject of a lease with option to
purchase and such lease agreement is for a period of six months or more, and

(c) A lessee having the right to possession, in the event a motor vehicle is the subject of a lease without option to
purchase, and such lease agreement is for a period of six months or more, and the lease agreement provides
that the lessee shall be responsible for securing insurance.

Pedestrian means a person while not an occupant of any self-propelled vehicle.

Relative means a person related to you by blood, marriage or adoption (including a ward or foster child) who is

usually a resident of the same household as you.

You and your means the named insured shown in the declarations or his or her spouse if a resident of the same

household.

FLPIP(01-13) Page 2 of 11 Policy No.:

 

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 20 of 31
, ACrNUVED

PAYMENTS WE WILL MAKE Date Received: Date Of Action:

The Company will pay in accordance with the Florida Motor Vehicle No Fault Law (as ena PaO BNl? dbl ag/eetay
enacted), and where applicable in accordance with all fee schedules contained in thé PROH@E MrotsUFehicle Ate Dantoaw,
to or for the benefit of the injured person:

(A) Eighty percent (80%) of medical benefits which are medically necessary, pursuant to the following schedule

of maximum charges contained in the Florida Statutes § 627.736(5) (a)1., (a)2. and (a)3.:

1. For emergency transport and treatment by providers licensed under Florida Statutes, chapter 401, 200 percent of
Medicare.

2. For emergency services and care provided by a hospital licensed under Florida Statutes, chapter 395, 75 percent
of the hospital's usual and customary charges.

3. For emergency services and care as defined by Florida Statutes, § 395.002 provided in a facility licensed under
chapter 395 rendered by a physician or dentist, and related hospital inpatient services rendered by a physician or
dentist, the usual and customary charges in the community.

4. For hospital inpatient services, other than emergency services and care, 200 percent of the Medicare Part A
prospective payment applicable to the specific hospital providing the inpatient services.

5. For hospital outpatient services, other than emergency services and care, 200 percent of the Medicare Part A
Ambulatory Payment Classification for the specific hospital providing the outpatient services.

6. For all other medical services, supplies, and care, 200 percent of the allowable amount under:

(I.) The participating physicians fee schedule of Medicare Part B, except as provided in sections (Il.) and (III)

(Il.) Medicare Part B, in the case of services, supplies, and care provided by ambulatory surgical centers and
clinical laboratories.

(Ill.)The Durable Medical Equipment Prosthetics/Orthotics and Supplies fee schedule of Medicare Part B, in the
case of durable medical equipment.

However, if such services, supplies, or care is not reimbursable under Medicare Part B (as provided in section (A) 6.

above), we will limit reimbursement to eighty percent (80%) of the maximum reimbursable allowance under

workers’ compensation, as determined under Florida Statutes, § 440.13 and rules adopted thereunder which are in

effect at the time such services, supplies, or care is provided. Services, supplies, or care that is not reimbursable

under Medicare or workers’ compensation is not required to be reimbursed by us.

The applicable fee schedule or payment limitation under Medicare is the fee schedule or payment limitation in effect

on March 1 of the year in which the services, supplies, or care is rendered and for the area in which such services,

supplies, or care is rendered, and the applicable fee schedule or payment limitation applies throughout the remainder
of that year, notwithstanding any subsequent change made to the fee schedule or payment limitation, except that it
may not be less than the allowable amount under the applicable schedule of Medicare Part B for 2007 for medical

services, supplies, and care subject to Medicare Part B.

We may use the Medicare coding policies and payment methodologies of the federal Centers for Medicare and

Medicaid Services, including applicable modifiers, to determine the appropriate amount of reimbursement for

medical services, supplies, or care if the coding policy or payment methodology does not constitute a utilization limit.

A charge submitted by a provider, for an amount less than the amount allowed above, shall be paid in the amount

of the charge submitted.

Within 30 days after receiving notice that the Medicaid program has paid medical benefits, we shall repay the full

amount of the medical benefits to the Medicaid program subject to the LIMIT OF LIABILITY.

(B) Disability benefits, and

(C) Death benefits.

The above benefits will be provided for injuries incurred by an insured as a result of bodily injury caused by an
accident arising out of the ownership, maintenance or use of a motor vehicle.

EXCLUSIONS

Section II - Part | does not apply:

1. To you or any relative injured while occupying any motor vehicle owned by you and which is not an

insured-motor-vehicle under this insurance;
2. To any person while operating the insured-motor-vehicle without your express or implied consent;

3. To any person, if such person’s conduct contributed to his bodily injury under any of the following circumstances:
(i) Causing bodily injury to himself intentionally;

FLPIP(01-13) Page 3 of 11 Policy No.:

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 21 of 31
APrPHUVED

Date R : .
(ii) While committing a felony; 08/14/2040 yA Oition:

4. To you or any dependent relative for any loss of gross income and loss of eantingrapa iy fennel ihe work
proximately caused by the injury sustained by the injured person if an entry in the schedule or declarations heals
such coverage does not apply;

To any pedestrian, other than you or any relative, not a legal resident of the State of Florida;

6. To any person, other than you, if such person is the owner of a motdr vehicle with respect to which security is
required under the Florida Motor Vehicle No-Fault law, as amended;

7. To any person, other than you or any relative, who is entitled to personal injury protection benefits from the owner
or owners of a motor vehicle which is not an insured-motor-vehicle under this insurance or from the owner’s
insurer; or

8. To any person who sustains bodily injury while occupying a motor vehicle located for use as a residence or
premises.

LIMIT OF LIABILITY

Regardless of the number of persons insured, policies or bonds applicable, vehicles involved or claims made, the total

aggregate limit of personal injury protection benefits available under the Florida Motor Vehicle No-Fault Law (as enacted,

amended or newly enacted), from all sources combined, including this policy, for all loss and expense incurred by or on
behalf of any one person who sustains bodily injury as the result of any one accident shall be:

1. After the applicable deductible is met and subject to the PAYMENTS WE WILL MAKE, a combined total of $10,000
for medical benefits and disability benefits.

Medical benefits are subject to the following limitations:

(a) Reimbursement for services and care provided in paragraphs (a),(b) or (c) of the definition of medical benefits up
to $10,000 if a physician licensed under Florida Statutes, chapter 458 or chapter 459, a dentist licensed under
Florida Statutes, chapter 466, a physician assistant licensed under chapter Florida Statutes, chapter 458 or chapter
459, or an advanced registered nurse practitioner licensed under Fiorida Statutes, chapter 464 has determined that
the injured person had an emergency medical condition.

(b) Reimbursement for services and care provided in paragraphs (a), (b) or (c) of the definition of medical benefits is
limited to $2,500 if any provider listed in paragraphs (a), (b) or (c) of the definition of medical benefits determines
that the injured person did not have an emergency medical condition.

2. $5,000 for death benefits.

APPLICATION OF DEDUCTIBLE

Pursuant to Florida Statutes § 627.739, the amount of any deductible stated in the declarations and applicable to each
insured must be applied to 100% of all expenses or losses as described in Florida Statutes § 627.736 with respect to all
medical benefits and disability benefits incurred by or on behalf of each person to whom the deductible applies and
who sustains bodily injury as the result of any one accident. Such deductible will not apply to the death benefit.

OTHER INSURANCE

Any amount available for payment under this insurance shall be reduced by the amount of benefits an injured person has

recovered for the same elements of loss under the workers’ compensation laws of any state or the federal government. If

benefits have been received under the Florida Motor Vehicle No-Fault Law, as amended, from any insurer for the same

items of loss and expense for which benefits are available under this policy, we shall not be liable to make duplicate

payments to or for the benefit of the injured person, but the insurer paying such benefits shall be entitled to recover from

us its equitable pro rata share of the benefits paid and expenses incurred in processing the claim.

POLICY PERIOD - TERRITORY

The insurance under this Section applies only to accidents which occur during the policy period:

(a) In the State of Florida;

(b) As respects you or a relative, while occupying the insured-motor-vehicle outside the State of Florida but within the
United States of America, its territories or possessions or Canada; and

(c) As respects pedestrians injured when struck by the insured-motor-vehicle in the State of Florida, if they are not the
owner of a motor vehicle for which coverage is required to be maintained under the Florida No-Fault Law.

CONDITIONS

1. NOTICE '
In the event of an accident, written notice of the loss must be given to us or any of our authorized agents as soon as
practicable. If any injured person or his legal representatives shall institute legal action to recover damages for bodily
injury against a third party, a copy of the summons and complaint or other process served in connection with such
legal action shall be forwarded as soon as practicable to us by such injured person or his legal representative.

a

FLPIP(01-13) Page 4 of 11 Policy No.:

 

 
Case 0:19-cv- 61422- BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 22 of 31

ArrFNUVED
2. ACTION AGAINST THE COMPANY , Date Received: Date Of Acti
As a condition precedent to filing any action for benefits under this coverage, written M46/adittentiiogzs wo
litigation must be provided to us pursuant to Florida Statutes § 627.736 (10). Sutthoretne orangiat til the

claim is overdue, including any additional time the we have to pay the claim pursuant to Florida Statutes
(4)(b). The notice must state that it is a "demand letter under s. 627.736" and state with specificity:

1. The name of the insured upon which such benefits are being sought, including a copy of the assignment giving
rights to the claimant if the claimant is not the insured.

2. The claim number or policy number upon which such claim was originally submitted to us.

3. To the extent applicable, the name of any medical provider who rendered to an insured the treatment, services,
accommodations, or supplies that form the basis of such claim; and an itemized statement specifying each exact
amount, the date of treatment, service, or accommodation, and the type of benefit claimed to be due. A completed
form satisfying the requirements of Florida Statutes § 627.736 (5) (d) or the lost-wage statement previously
submitted may be used as the itemized statement. To the extent that the demand involves our withdrawal of
payment under Florida Statutes § 627.736 (7)(a) for future treatment not yet rendered, the claimant shall attach a
copy of our notice withdrawing such payment and an itemized statement of the type, frequency, and duration of
future treatment claimed to be reasonable and medically necessary.

Each required notice must be delivered to us by United States certified or registered mail, return receipt requested.
Such postal costs shall be reimbursed by us if requested by the claimant in the notice, when we pay the claim. Such
notice must be sent to the person and address specified by us for the purposes of receiving notices under Florida
Statutes § 627.736 (10) (c).

If, within 30 days after receipt of notice by us, the overdue claim specified in the notice is paid by us together with
applicable interest and a penalty of 10 percent of the overdue amount paid by us, subject to a maximum penalty of
$250, no action may be brought against us. If the demand involves our withdrawal of payment under Florida Statutes
§ 627.736 (7)(a) for future treatment not yet rendered, no action may be brought against us if, within 30 days after

its receipt of the notice, we mail to the person filing the notice a written statement of the our agreement to pay for
such treatment in accordance with the notice and to pay a penalty of 10 percent, subject to a maximum penalty of
$250, when it pays for such future treatment in accordance with the requirements of Florida Statutes § 627.736 (10).
To the extent we determine not to pay any amount demanded, the penalty is not payable in any subsequent

action. Payment or our agreement shall be treated as being made on the date a draft or other valid instrument that

is equivalent to payment, or our written statement of agreement, is placed in the United States mail in a properly
addressed, postpaid envelope, or if not so posted, on the date of delivery. We are not obligated to pay any attorney
fees if we pay the claim or mail our agreement to pay for future treatment within the time prescribed by section
Florida Statutes § 627.736 (10).

The applicable statute of limitation for an action under Florida Statutes § 627.736 shall be tolled for 30 business days
by the mailing of the notice required by this Florida Statutes § 627.736 (10).

3. PROOF OF CLAIM AND MEDICAL REPORTS
As soon as practicable the person making the claim shail give to us written proof of claim, under oath if required,
which may include full particulars of the nature and extent of the injuries and treatment received and contemplated,
and such other information as may assist us in determining the amount due and payable.

4. INDEPENDENT MEDICAL EXAMINATIONS

Any person making a claim shail submit to mental or physical examinations in accordance with the Florida Motor
Vehicle No-Fault Law (as enacted, amended, or newly enacted), at our expense when and as often as we may
reasonably require and a copy of the medical report shall be forwarded to such person if requested. If a person
unreasonably refuses to submit to or fails to appear at an examination, we are no longer liable for subsequent
personal injury protection benefits. An insured’s refusal to submit to or failure to appear at two examinations raises a
rebuttable presumption that the insured’s refusal or failure was unreasonable.

5. PAYMENT OF CLAIM WITHHELD
Whenever a person making a claim is charged with committing a felony, if such person’s conduct contributed to
their bodily injury, we shall withhold benefits until, at the trial level, the prosecution makes a formal entry on the
record that it will not prosecute the case against the person, the charge is dismissed or the person is acquitted.

6. EXAMINATION UNDER OATH (EUO)
If requested by us, an insured or omnibus insured must submit to an examination under oath (EUO) by any person
named by us when, where and as often as we may reasonably require. The scope of questioning during the
examination under oath is limited to relevant information or information that could reasonably be expected to lead to
relevant information. This provision includes providing a copy of any documents, forms, records or material requested
to be provided as part of the EUO request whether the request is made before, during or after the EUO.

FLPIP (01-13) Page 5 of 11 Policy No:

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 23 of 31
‘ APrAHUVED
Compliance with submitting to an EUO is a condition precedent to receiving benefitatéfrateiiagured or Of Action:
omnibus insured refuses to submit to or fails to appear at an EUO, we will not be liableSG4seescnaltyoery012°""
protection benefits, FL OFFICE OF INSURANCE
. REG
7. REIMBURSEMENT AND SUBROGATION ULATION

In the event of payment to or for the benefits of any injured person under this insurance:

(a) The Company may be subrogated to the rights of the person to whom or for whose benefit such payments were
made to the extent of such payments. Such person shall execute and deliver the instruments and papers and do
whatever else is necessary to secure such rights. Such person shall do nothing after loss to prejudice such rights.

(b) The Company providing personal injury protection benefits on a private passenger motor vehicle, as defined in the
Florida Motor Vehicle No-Fault Law, shall be entitled to reimbursement to the extent of the payment of personal
injury protection benefits from the owner or insurer of the owner of a commercial motor vehicle, as defined in the
Florida Motor Vehicle No-Fault Law, if such injured person sustained the injury while occupying, or while a
pedestrian through being struck by, such commercial motor vehicle. This does not apply to owners or registrants
identified as taxi-cabs as defined in Florida Statutes §627.733(1)(b).

8. SPECIAL PROVISION FOR RENTED OR LEASED VEHICLES
Notwithstanding any provision of this coverage to the contrary, if a person is injured while occupying, or through
being struck by, a motor vehicle rented or leased under a rental or lease agreement, within the state of Florida,
which does not specify otherwise in at least 10 point type on the face of such agreement, the personal injury
protection coverage afforded under the lessor’s policy shall be primary. Personal injury protection coverage offered
under this policy will not apply to a vehicle rented, operated, used, or leased outside the state of Florida.

9. REASONABLE BELIEF OF FRAUD
If we have a reasonable belief that a fraudulent insurance act, for the purposes of Florida Statutes § 626.989 or
Florida Statutes § 817.234, has been committed, we shall notify the injured person, in writing, within 30 days after
submission of the claim that the claim is being investigated for suspected fraud. Beginning at the end of the initial 30-
day period, we have an additional 60 days to conduct our fraud investigation. No later than 90 days after the
submission of the claim, we must deny the claim or pay the claim with simple interest. Interest shall be assessed
from the day the claim was submitted until the day the claim is paid. All claims denied for suspected fraudulent
insurance acts shall be reported to the Division of Insurance Fraud.

10. NONREIMBURSIBLE CLAIMS
Claims generated as a result of activities that are unlawful pursuant to Florida Statutes § 817.505 are not
reimbursable under the Florida Motor Vehicle No-Fault Law and this policy.

11. ADDITIONAL CONDITIONS
If we pay only a portion of a claim or reject a claim due to an alleged error in the claim, we, at the time of the partial
payment or rejection, shall provide an itemized specification or explanation of benefits due to the specified error. Upon
receiving the specification or explanation, the person making the claim, at the person's option and without waiving any
other legal remedy for payment, has 15 days to submit a revised claim, which shall be considered a timely submission
of written notice of a claim.
We shall create and maintain for each insured a log of personal injury protection benefits paid by us on behalf of
the insured. If litigation is commenced, we shall provide to the insured a copy of the log within 30 days after
receiving a request for the log from the insured.
In a dispute between us and the insured , or between an assignee of the insured's rights and us, upon request, we
must notify the insured or the assignee that the policy limits under this section have been reached within 15 days after
the limits have been reached.

PART II — ADDITIONAL PERSONAL INJURY PROTECTION

Additional Personal Injury Protection applies only if a premium amount is shown in the Policy Declarations for

“Additional Personal Injury Protection” coverage. It is an optional coverage to compliment Personal Injury

Protection Coverage and does not increase the limit of liability.

The terms and conditions under SECTION II: PART | - PERSONAL INJURY PROTECTION apply to this coverage for

ADDITIONAL PERSONAL INJURY PROTECTION.

However, the following revisions are made to SECTION II: PART! - PERSONAL INJURY PROTECTION :

The definition of disability benefits in SECTION Il: PART | - PERSONAL INJURY PROTECTION is replaced in its

entirety as follows:

2. Disability benefits means eighty-five percent (85%) of any loss of gross income and loss of earning capacity per
individual from inability to work proximately caused by the injury sustained by the injured person, plus all expenses
reasonably incurred in obtaining from others ordinary and necessary services in lieu of those that, but for the injury,

the injured person would have performed without income for the benefit of his or her household.
FLPIP (01-13) Page 6 of 11 Policy No:

 

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 24 of 31

ArPPNUVED
The PAYMENTS WE WILL MAKE Section i in SECTION Il: PART | - PERSONAL INJQARARERAQaEC TLQN dE AgR|aced in in
its entirety with the following: 08/14/2012 11/06/2012
PAYMENTS WE WILL MAKE Fl OFFICE OF INSURANCE REGULATION

The Company will pay in accordance with the Florida Motor Vehicle No Fault Law (as enacted, amended, or newly
enacted), and where applicable in accordance with all fee schedules contained in the Florida Motor Vehicle No Fault Law,
to or for the benefit of the injured person:

(A) One hundred percent (100%) of medical benefits which are medically necessary, pursuant to the following
schedule of maximum charges contained in the Florida Statutes § 627.736(5) (a)1., (a)2. and (a)3.:

1. For emergency transport and treatment by providers licensed under Florida Statutes, chapter 401, 200 percent of
Medicare.

2. For emergency services and care provided by a hospital licensed under Florida Statutes, chapter 395, 75 percent
of the hospital’s usual and customary charges.

3. For emergency services and care as defined by Florida Statutes, § 395.002 provided in a facility licensed under
chapter 395 rendered by a physician or dentist, and related hospital inpatient services rendered by a physician or
dentist, the usual and customary charges in the community.

4. For hospital inpatient services, other than emergency services and care, 200 percent of the Medicare Part A
prospective payment applicable to the specific hospital providing the inpatient services.

5. For hospital outpatient services, other than emergency services and care, 200 percent of the Medicare Part A
Ambulatory Payment Classification for the specific hospital providing the outpatient services.

6. For all other medical services, supplies, and care, 200 percent of the allowable amount under:

(I.) The participating physicians fee schedule of Medicare Part B, except as provided in sections (II.) and (Ill.)

(Il.) Medicare Part B, in the case of services, supplies, and care provided by ambulatory surgical centers and
clinical laboratories.

(Ill.)The Durable Medical Equipment Prosthetics/Orthotics and Supplies fee schedule of Medicare Part B, in the
case of durable medical equipment.

However, if such services, supplies, or care is not reimbursable under Medicare Part B (as provided in section (A) 6.

above), we will limit reimbursement to eighty percent (80%) of the maximum reimbursable allowance under workers’

compensation, as determined under Florida Statutes, § 440.13 and rules adopted thereunder which are in effect at
the time such services, supplies, or care is provided. Services, supplies, or care that is not reimbursable under

Medicare or workers’ compensation is not required to be reimbursed by us.

The applicable fee schedule or payment limitation under Medicare is the fee schedule or payment limitation in effect

on March 1 of the year in which the services, supplies, or care is rendered and for the area in which such services,

supplies, or care is rendered, and the applicable fee schedule or payment limitation applies throughout the remainder
of that year, notwithstanding any subsequent change made to the fee schedule or payment limitation, except that it
may not be less than the allowable amount under the applicable schedule of Medicare Part B for 2007 for medical

services, supplies, and care subject to Medicare Part B.

We may use the Medicare coding policies and payment methodologies of the federal Centers for Medicare and

Medicaid Services, including applicable modifiers, to determine the appropriate amount of reimbursement for

medical services, supplies, or care.

A charge submitted by a provider, for an amount less than the amount allowed above, shall be paid in the amount of

the charge submitted.

Within 30 days after receiving notice that the Medicaid program has paid medical benefits, we shall repay the full

amount of the medical benefits to the Medicaid program subject to the LIMIT OF LIABILITY .

(B) Disability benefits, and

(C) Death benefits.

The above benefits will be provided for injuries incurred by an insured as a result of bodily injury caused by an
accident arising out of the ownership, maintenance or use of a motor vehicle.

The following paragraph is added to the LIMIT OF LIABILITY in SECTION II: PART | - PERSONAL INJURY
PROTECTION Section:

We will not pay any benefits for bodily injury which the insured or anyone else is required to pay because of any

elected basic Personal Injury Protection deductible or other payment limitation, or the portion of any loss the insured
must share under any provision of any basic Florida Personal Injury Protection Coverage.

FLPIP (01-13) Page 7 of 11 Policy No:

 

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 25 of 31
. m™ FnVUVEeEYD

PART Ill - MODIFICATION OF POLICY COVERAGES Date Received: —_ Date of Action:
Any Automobile Medical Payments insurance, any Uninsured Motorists coverage or any ARAE20 1 actA DNDtorists
coverage afforded by the policy shall be excess over any Personal Injury Protectior( b&TERE PR NSURKALROHEEDSL ATION
payment or which would be available but for the application of a deductible.
Regardless of whether the full amount of Personal Injury Protection benefits have been exhausted, any Medical
Payments insurance afforded by this policy shall pay the portion of any claim for Personal Injury Protection medical
benefits contained in Part | which are otherwise covered but not available for payment due to the limitation of eighty
percent (80%) of medical benefits contained in Part | but shall not be payable for the amount of the deductible selected.

PART IV - PROVISIONAL PREMIUM

It is agreed that in the event of any change in the rules, rates, rating plan, premiums or minimum premiums applicable to
the insurance afforded, because of an adverse judicial finding as to the constitutionality of any provisions of the Florida
Motor Vehicle No-Fault Law (as enacted, amended or newly enacted), providing for the exemption of persons from tort
liability, the premium stated in the declarations for any Liability, Medical Payments and Uninsured Motorists insurance
shall be deemed provisional and subject to recomputation. If this. policy is a renewal policy, such recomputation shall also
include a determination of the amount of any return premium previously credited or refunded to the named insured
pursuant to the Florida Motor Vehicle No-Fault Law, as amended, with respect to insurance afforded under a previous
policy.

If the final premium thus recomputed exceeds the premium stated in the declarations, the insured shall pay to the
Company the excess as well as the amount of any return premium previously credited or refunded.

PART V - AUTOMOBILE MEDICAL PAYMENTS COVERAGE

(Automobile Medical Payments coverage applies only if a premium amount is shown in the Policy Declarations
for "Medical Payments" coverage)

The DEFINITIONS under SECTION II - PART | also apply to SECTION II - PART V.

PAYMENTS WE WILL MAKE

Under Automobile Medical Payments coverage, the Company will pay all reasonable medically necessary medical

benefits incurred within one year of from the date of the accident for bodily injury caused by an accident arising out of

the ownership, maintenance or use of a motor vehicle and sustained by you or any relative while occupying a motor
vehicle or while a pedestrian through being struck by a motor vehicle.

We will pay, subject to the coverage limit shown in the policy declarations:

(a) The portion of any claim for Personal Injury Protection medical benefits otherwise covered but not payable due
to the coinsurance provision of Personal Injury Protection. This is the twenty percent (20%) of medical benefits
not covered in SECTION Il: PART | - PAYMENTS WE WILL MAKE , and

(b) Medically necessary medical benefits that exceed the Personal Injury Protection medical benefits coverage
paid.

Payments we will make pursuant to paragraph (b) will be paid pursuant to the following schedule of maximum charges:

1. For emergency transport and treatment by providers licensed under Florida Statutes, chapter 401, 200 percent of
Medicare.

2. For emergency services and care provided by a hospital licensed under Florida Statutes, chapter 395, 75 percent of
the hospital’s usual and customary charges.

3. For emergency services and care as defined by Florida Statutes, § 395.002 provided in a facility licensed under
chapter 395 rendered by a physician or dentist, and related hospital inpatient services rendered by a physician or
dentist, the usual and customary charges in the community.

4, For hospital inpatient services, other than emergency services and care, 200 percent of the Medicare Part A
prospective payment applicable to the specific hospital providing the inpatient services.

5. For hospital outpatient services, other than emergency services and care, 200 percent of the Medicare Part A
Ambulatory Payment Classification for the specific hospital providing the outpatient services.

6. For all other medical services, supplies, and care, 200 percent of the allowable amount under:

(I.) The participating physicians fee schedule of Medicare Part B, except as provided in sections (Il.) and (III.)

(Il.) Medicare Part B, in the case of services, supplies, and care provided by ambulatory surgical centers and clinical
laboratories.

(Ill.)The Durable Medical Equipment Prosthetics/Orthotics and Supplies fee schedule of Medicare Part B, in the case
of durable medical equipment.

FLPIP (01-13) Page 8 of 11 Policy No:

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 26 of 31
A-PPHUVED

However, if such services, supplies, or care is not reimbursable under Medicare Part Boats Reowiigded in Badigp A)

above), we will limit reimbursement to eighty percent (80%) of the maximum reimbursabiPBibwaate und ep aton

compensation, as determined under Florida Statutes, § 440.13 and rules adopted threresrderorhigsuay Ricca eit gt at HOH
time such services, supplies, or care is provided. Services, supplies, or care that is not tied unde

workers’ compensation is not required to be reimbursed by us.

The applicable fee schedule or payment limitation under Medicare is the fee schedule or payment timitation in effect on

March 1 of the year in which the services, supplies, or care is rendered and for the area in which such services, supplies,

or care is rendered, and the applicable fee schedule or payment limitation applies throughout the remainder of that year,

notwithstanding any subsequent change made to the fee schedule or payment limitation, except that it may not be less
than the allowable amount under the applicable schedule of Medicare Part B for 2007 for medical services, supplies, and

care subject to Medicare Part B.

We may use the Medicare coding policies and payment methodologies of the federal Centers for Medicare and

Medicaid Services, including applicable modifiers, to determine the appropriate amount of reimbursement for medical

services, supplies, or care.

A charge submitted by a provider, for an amount less than the amount allowed above, shall be paid in the amount of the

charge submitted.

EXCLUSIONS

Automobile Medical Payments coverage does not apply:

1. To you or any relative injured while occupying any motor vehicle owned by you or a relative and which is not an
insured-motor-vehicle under this insurance;

2. To any person while operating the insured-motor-vehicle without your express or implied consent;

3. To any person, if such person's conduct contributed to his bodily injury under any of the following circumstances:
(i) Causing bodily injury to himself intentionally;

(ii) While committing a felony;

4. To any pedestrian, other than you or any relative;

5. To any person, other than you, if such person is the owner of a motor vehicle with respect to which security is
required under the Florida Motor Vehicle No-Fault Law, as amended;

6. To any person who sustains bodily injury while occupying a motor vehicle \ocated for use as a residence or

premises;

To bodily injury sustained by you or a relative that results from war of any kind;

To bodily injury sustained by you or a relative that results from exposure to fungi;

To bodily injury sustained by you or a relative that results from:

(i) Nuclear reaction;

(ii) Radiation or radioactive contamination from any source;

(iii) The intentional or accidental detonation of, or release of radiation from any nuclear or radioactive device;

10. To bodily injury sustained by you or a relative while occupying a motor vehicle, or while a pedestrian through
being struck by a motor vehicle while being employed or engaged in the business of selling, leasing, repairing,
parking, storing, servicing, delivering or testing vehicles.

11. To bodily injury sustained by you or a relative caused by an auto driven in or preparing for any racing, speed or
demolition contest or stunting activity of any nature, whether or not prearranged or organized.

LIMITS OF LIABILITY

Regardless of the number of persons insured, policies or bonds applicable, vehicles involved or claims made, the total
aggregate limit of Automobile Medical Payments benefits available from all sources combined, including this policy, for
all loss and expense incurred by or on behalf of any one person who sustains bodily injury as the result of any one
accident is the amount listed in the declarations page.

OTHER INSURANCE

Any amount available for payment under this insurance shall be reduced by the amount of benefits an injured person has
recovered for the same elements of loss under the workers’ compensation or other similar laws of any state or the federal
government.

If benefits have been received under any similar coverage from any insurer for the same items of loss and expense for
which benefits are available under this policy, we shall not be liable to make duplicate payments to or for the benefit of
the injured person, but the insurer paying such benefits shall be entitled to recover from us its equitable pro rata share of
the benefits paid and expenses incurred in processing the claim. This coverage will coordinate with any applicable
Personal Injury Protection benefits but will not duplicate any benefits available for payment. The coverage of the
occupied vehicle is primary.

oN

FLPIP (01-13) Page 9 of 11 Policy No:

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 27 of 31
. . ACPNUVED
Any Uninsured Motorist Coverage or any excess Underinsured Motorist Coverage affothedraydhigupoliqy. shall Je excess
over any Automobile Medical Payments benefits paid or available for payment or which Web aaacADI eC the
application of a deductible; and subject to the terms and conditions of the Uninsureé/Lorops as Vols! pxgrage.
This coverage is excess over any other valid and collectible insurance provided with respect to the Oe eR SOL SON
vehicle.

POLICY PERIOD - TERRITORY
The insurance under this Part applies only to accidents which occur during the policy period:

(a) In the State of Florida; and

(b) We will cover you or any relative for injuries incurred while occupying a motor vehicle or as a pedestrian in an
accident that occurs outside the state of Florida, but within the United States of America, its territories or
possessions, or Canada.

CONDITIONS

1. NOTICE
In the event of an accident, written notice of the loss must be given to us or any of our authorized agents as soon as
practicable. If any injured person or his legal representatives shall institute legal action to recover damages for
bodily injury against a third party, a copy of the summons and complaint or other process served in connection with
such legal action shall be forwarded as soon as practicable to us by such injured person or his legal representative.

2. PROOF OF CLAIM
As soon as practicable the person making the claim shall give to us written proof of claim, under oath if required,

which may include full particulars of the nature and extent of the bodily injury and treatment received and
contemplated, and such other information as may assist us in determining the amount due and payable.
3. INDEPENDENT MEDICAL EXAMINATIONS
Any person making a claim shall submit to mental or physical examinations at our expense when and as often as we
may reasonably require and a copy of the medicai report shall be forwarded to such person if requested. If a person
unreasonably refuses to submit to or fails to appear at an examination, we are no longer liable for subsequent
Automobile Medical Payment benefits. An insured’s refusal to submit to, complete or failure to appear at two
examinations will be considered unreasonable.
4. PAYMENT OF CLAIM WITHHELD
Whenever a person making a claim is charged with committing a felony, if such person’s conduct contributed to
their bodily injury, we shall withhold benefits until, at the trial level, the prosecution makes a formal entry on the
record that it will not prosecute the case against the person, the charge is dismissed or the person is acquitted.
We also have the right to determine if incurred charges and treatment are reasonable, medically necessary and
causally related to a bodily injury sustained in an accident. This determination may be made by use of utilization
review, peer reviews, medical bill reviews or medical examination.
5. EXAMINATION UNDER OATH (EUQ)
If requested by us, you or a relative must submit to an examination under oath (EUO) by any person named by us
when, where and as often as we may reasonably require. The scope of questioning during the examination under
oath is limited to relevant information or information that could reasonably be expected to lead to relevant
information. This provision includes providing a copy of any documents, forms, records or material requested to be
provided as part of the EUO request whether the request is made before, during or after the EUO. Compliance with
submitting to an EUO is condition precedent to receiving benefits. If you or a relative refuses to submit to or fails to
appear at an EUO, we will not be liable for Automobile Medical Payments coverage.
6. ACTION AGAINST THE COMPANY
No action shall lie against us:
(a) Unless the insured has fully complied with all the policy’s terms and conditions; and
(b) Until 30 days after the required notice of accident and reasonable proof of claim has been filed with us; and
(c) Unless we receive written notice of the intent to initiate litigation and within 30 days after receipt of such notice
we do not:
(i) Pay the claim; or
(ii) Mail to the person filing the notice a written statement of our agreement to pay for such treatment in
accordance with the notice.
Payment or our written statement of agreement to pay for treatment shall be treated as being made on the date a
draft, or other valid instrument that is equivalent payment, or the written statement of agreement to pay, is placed in
the United States mail properly addressed posted envelope or if not so posted, on the date of delivery.

The written notice of intent to initiate litigation must state that it is a demand letter for Automobile Medical Payments
coverage and contain the following information:

FLPIP (01-13) Page 10 of 11 Policy No:

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 28 of 31

ArFPHUVED
(a) The name of the insured for whom benefits are being sought including a. copyOatdinaassianment giving rights to
the claimant if the claimant is not the insured: 08/14/2012 11/06/2012"

(b) The claim number and or policy number upon which the claim was originall¥tsOBmaieor NSURANCE REG

(c) To the extent applicable, the name of the medical provider who rendered the treatment, services, ULATION
accommodations or supplies that form the basis of the claim, and each exact amount, the date of treatment,
service or accommodation and the type of benefits claimed to be due. A health insurance claim form
(CMS-1500) or UB 92 form or any other standard form approved by the Department of Financial Services, may
be used as the itemized statement.

The written notice must be delivered to us by United States Certified or Registered mail, Return Receipt Requested,

at the address we have filed with and that is made available by the office of the Florida Chief Financial Officer on its

internet website.

We will not be liable for interest, attorneys’ fees, costs, or any additional penalty.

SUBROGATION

in the event of payment to or for the benefits of any injured person under this insurance the Company is subrogated
to the rights of the person to whom or for whose benefit such payments were made to the extent of such payments.
Such person shail execute and deliver the instruments and papers and do whatever else is necessary to secure such
rights. Such person shall do nothing after loss to prejudice such rights.

When an injured person has been paid by us and also recovers from another, the amount recovered will be held by
the injured person in trust for us and reimbursed to us to the extent of our payment. If we are not reimbursed, we may
pursue recovery of that amount directly against the injured person.

SECTION V — GENERAL CONDITIONS

Th

e following conditions are revised:

15. FRAUD AND MISREPRESENTATION

16.

Coverage is not provided to any person who conceals or misrepresents any material fact or circumstance
relating to this insurance:

1. At the time application is made; or

2. At any time during the policy period; or

3. In connection with the presentation or settlement of a claim.

EXAMINATION UNDER OATH (EUO)

Unless otherwise modified elsewhere in the policy, if requested by us, an insured or omnibus insured must submit to
an examination under oath (EUO) by any person named by us when, where and as often as we may reasonably
require. This provision includes providing a copy of any documents, forms, records or material requested to be
provided as part of the EUO request whether the request is made before, during or after the EUO.

Compliance with submitting to an EUO is a condition precedent to receiving benefits or coverage under this policy. If
an insured or omnibus insured refuses to submit to or fails to appear at an EUO, we will not be liable for benefits or
coverage under this policy.

We affirm this amendment.

W.. E. Robinson ©. M, Nicely
Sucretary President

 

FLPIP (01-13) Page 11 of 11 Policy No:

 

 
Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 29 of 31

Exhibit B
*400001330995320101050006288*

Case 0:19-cv-61422-BB

GEICO.

gaico.com

Florida
Receive Date

Service Provider

Case Number

Billing Provider

XX-XXXXXXX

Dates Of Service

EXPLANATION OF REVIEW

: 12/01/2016 Claim Number
: RANDY ROSENBERG DC PA Date Of Loss
Patient

5725 CORPORATE WAY 204
West Paim Beach, FL 33407

> 11/18/2016 - 11/18/2016

Document 1-2 Entered on FLSD Docket 06/06/2019 Page 30 of 31

EOR #: GF3619069

:0330995320101050
: 05/23/2016

> RUSSELL, DANIELLE

REDACTED

 

 

: RANDY ROSENBERG DC PA Patient Account # : REDACTED
Adjuster Name _ : Lisa Goodin
7685 Red River Rd
West Palm Beach, FL 33411-5812 Carrier : GEICO
PO Box 9091

Macon, GA 31208-9091

 

Diagnostic Codes

Description

 

 

 

 

 

 

 

 

Total Lines: 6

15 min exercises
$422.00

REDACTED
PROC *PEN PROVIDER
LINE Dos Cope MOD DESCRIPTION UNITS CHARGE REDUCTION penucTioN REIMBURSE EXPLANATION
1 11/18/16 99214 25 Office outpatient visit 25 minutes 1.0 $175.00 $0.00 $0.00 $175.00 BA
2 144816 98941 Chiropractic manipulative tx 1.0 $80.00 $0.00 $0.00 $80.00 BA
spinal 3-4 regions
3 1148/16 97010 Application modality 1/> areas 1.0 $20.00 $7.10 $0.00 $12.90 721
hot/cold packs
4 111816  G0283 E-stim 1/> areas oth than wnd 1.0 $27.00 $0.00 $0.00 $27.00 BA
care part t plan |
5 414846 97035 App! modality 1/> areas 1.0 $55.00 $28.40 $0.00 $26.60 721
ultrasound ea 15 min
6 11/1816 97110 Therapeutic px 1/> areas each 1.0 $65,00 $0.00 $0.00 $65.00 BA

$35.50 $0.00 $386.50

Track your medical claims submitted to GEICO by enrolling in our online Medicai Provider Claim Tracking website at:
https://partners.geico.com/mpctweb.

For questions regarding payment and this EOR, please call your GEICO adjuster Lisa Goodin at 863-619-4399 x4399.

Page 1 of 3

106012954 UDoG03¢66 OOnNHOOZ/oONDD0NS Conds 2eB/00010000

 
*400001330995320101050006288"

Case 0:19-cv-61422-BB Document 1-2 Entered on FLSD Docket 06/06/2019 Page 31 of 31

 

 

Claim Number =: 03309953201010" Total Charges ~ $422.00 EOR # GF3619069
Billing Provider : RANDY ROSENBERG DC PA

Service Provider : RANDY ROSENBERG DC PA

Patient Name : RUSSELL, DANIELLE Dates of Service : 11/18/2016 - 11/18/2016

 

 

Reimbursement Amount : $ 386.50
Previous Reimbursement Amount : $ 0.00
Difference in Reimbursement Amount : $ 0.00
Apportionment Amount : $ 0.00
Less Deductible : § 0.00
Limited Benefits/Copay : $ 0.00
EOR Check Amount : $ 309.20
EXPLANATION EXPLANATION FOR THE REVIEW AMOUNT REF LINE NUMBER
721 Reimbursed according to the Florida fee schedule, as specified in Florida 3,5
Statute 627.736 (5)(A)(2).
BA Billed Amount. 1,2,4,6

Comments: THE ABOVE WAS PAID AT 80%.

WARNING: Fla. Stat. Ann. § 817.234(1)(b) (West 2009) states: "Any person who knowingly and with intent to injure, defraud,
or deceive any insurer files a statement of claim or an application containing any false, incomplete, or misleading information

is guilty of a felony of the third degree."

Track your medical claims submitted to GEICO by enrolling in our online Medical Provider Claim Tracking website at:
hitps://partners.geico.com/mpctweb.

For questions regarding payment and this EOR, please call your GEICO adjuster Lisa Goodin at 863-619-4399 x4399.

Page 2 of 3

 

 
